                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

MICHELE R. WILLIAMS                                                      PLAINTIFF

v.                                                CAUSE NO. 1:18CV236-LG-RHW

HUNTINGTON INGALLS INDUSTRIES                                          DEFENDANT

          ORDER ADOPTING REPORT AND RECOMMENDATION
          AND DENYING MOTION FOR LEAVE TO PROCEED IFP

      BEFORE THE COURT is the [3] Report and Recommendation of Magistrate

Judge Walker recommending that Plaintiff Williams’ application to proceed in

forma pauperis in this employment discrimination case be denied. Magistrate

Judge Walker determined that Williams had adequate income with which to pay

the filing fee. Williams has filed an objection, which the Court reviews de novo.

      “A grant of leave to proceed in forma pauperis is made by considering only a

petitioner’s economic status.” Cay v. Estelle, 789 F.2d 318, 322 (5th Cir. 1986),

overruled in part by Booker v. Koonce, 2 F.3d 114, 116 (5th Cir. 1993) (citing 28

U.S.C. § 1915(a); Watson v. Ault, 525 F.2d 886, 891 (5th Cir. 1976)); see also Eason

v. Holt, 73 F.3d 600, 602 (5th Cir. 1993). The district court has wide discretion in

denying an application to proceed IFP, although it can abuse this discretion if it

relies on arbitrary or erroneous grounds. Hunter v. Rodriguez-Mendoza, 623 F.

App’x 266, 266 (5th Cir. 2015).

      Williams’ IFP application references monthly income totaling $5037.12 from

employment and child support. She lists some cash and a vehicle with a value of

$2600. Her listed monthly household expenses total $4189. Magistrate Judge
Walker concluded from this information that with some minor adjustments to her

expenses, Williams had adequate funds to pay the filing fee.

      Williams objects that the employment income she listed is gross; she nets

only $2133.28 of her $4777.12 monthly salary. She also contends she will soon have

an extra burden of paying for her son’s expenses at the University of Mississippi.

Nevertheless, the Court concludes that Williams is not unable to pay filing fees, she

is “in the position of having to weigh the financial constraints posed” by going

forward with this case. See Sears, Roebuck & Co. v. Charles W. Sears Real Est.,

Inc., 686 F. Supp. 385, 388 (N.D.N.Y. 1988). Accordingly, the Court overrules

Williams’ objections to the Magistrate Judge’s findings and conclusion. The Report

and Recommendation will be adopted as the findings of this Court.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the Report and

Recommendation [3] entered by United States Magistrate Judge Robert H. Walker

is ADOPTED as the finding of this Court.

      IT IS, FURTHER, ORDERED AND ADJUDGED that the Motion for

Leave to Proceed In Forma Pauperis [2] is DENIED. Plaintiff Williams must pay

the filing fee to the Clerk of Court within thirty (30) days of the date of this Order.

Failure to do so will result in dismissal of this case.

      SO ORDERED AND ADJUDGED this the 3rd day of October, 2018.



                                                 s/   Louis Guirola, Jr.
                                                 LOUIS GUIROLA, JR.
                                                 UNITED STATES DISTRICT JUDGE

                                           -2-
